          Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 1 of 13



 1   Eric H. Gibbs (SBN 178658)                  Robert T. Eglet (pro hac vice)
     David Stein (SBN 257465)                    Robert M. Adams (pro hac vice)
 2   Aaron Blumenthal (SBN 310605)               Erica D. Entsminger (pro hac vice)
 3   GIBBS LAW GROUP LLP                         Artemus W. Ham (pro hac vice)
     505 14th Street, Suite 1110                 EGLET PRINCE
 4   Oakland, CA 94612                           400 South Seventh Street, Suite 400
     Telephone: (510) 350-9700                   Las Vegas, NV 89101
 5   Facsimile: (510) 350-9701                   Telephone: (702) 450-5400
     ehg@classlawgroup.com                       Facsimile: (702) 450-5451
 6
     ds@classlawgroup.com                        eservice@egletlaw.com
 7   ab@classlawgroup.com

 8   Andrew N. Friedman (pro hac vice)
     Geoffrey Graber (SBN 211547)
 9   Eric Kafka (pro hac vice)
     COHEN MILSTEIN SELLERS & TOLL PLLC
10
     1100 New York Ave. NW, Fifth Floor
11   Washington, DC 20005
     Telephone: (202) 408-4600
12   Facsimile: (202) 408-4699
     afriedman@cohenmilstein.com
13   ggraber@cohenmilstein.com
     ekafka@cohenmilstein.com
14
     [Additional counsel on signature page]
15
     Counsel for Plaintiffs and Proposed Class
16

17                         UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF CALIFORNIA
18                                   OAKLAND DIVISION

19   LLE ONE, LLC, et al.,                       Case No.: 4:16-cv-06232-JSW
20                           Plaintiffs,         PLAINTIFFS’ OPPOSITION TO
                                                 FACEBOOK’S MOTION TO DISMISS
21
     v.                                          THIRD CAUSE OF ACTION
22
     FACEBOOK, INC.,                             Dept: Courtroom 5, 2nd Floor
23                                               Judge: Jeffrey S. White
                             Defendant.
24

25

26
27

28

          PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                Case No. 4:16-cv-06232-JSW
          Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 2 of 13



 1   I.     INTRODUCTION
 2          When Plaintiffs initially brought this lawsuit, it appeared that Facebook had simply made a
 3   mistake — albeit a highly profitable one. Facebook had miscalculated two metrics that advertisers
 4   use to assess how well their video ads are performing. As a result, it appeared that Facebook users
 5   were spending a significant amount of time watching advertisers’ video ads, when—in reality—the
 6   vast majority of users were scrolling right past the ads and scarcely watching at all. The
 7   miscalculation persisted for well over a year — leading to undeserved profits for Facebook, because
 8   video advertisers wrongly believed the platform offered a higher level of viewer engagement than it
 9   really did, and accordingly allocated more of their marketing budget to Facebook.
10          After the Wall Street Journal first reported the inflated metrics, Facebook claimed it had
11   made a good-faith mistake. It told the press it had only just discovered the miscalculation, and that
12   “as soon as we discovered the discrepancy, we fixed it.” (4th Am. Compl., ¶¶ 2, 69.) But a review
13   of Facebook’s internal records has shown otherwise. Facebook engineers knew exactly how the
14   company was calculating its metrics and yet did nothing to fix the error for more than a year. (Id., ¶¶
15   3, 58.) Even as advertisers reported aberrant results caused by the miscalculation, the metrics
16   remained unchanged. (Id., ¶¶ 3, 59.) And when Facebook finally decided to fix the problem, it
17   delayed for several more months while it developed a “no PR” strategy to “obfuscate the fact that we
18   screwed up the math.” (Id., ¶¶ 6, 63.) Based on these newly discovered facts, Plaintiffs amended
19   their complaint to allege that Facebook acted with scienter: it either intentionally reported inflated
20   numbers to advertisers or it did so with reckless disregard for the metrics’ accuracy. (Id., ¶¶ 7, 115.)
21   Facebook’s conduct thus rises to the level of fraud and may warrant punitive damages. (Id., ¶¶ 3, 7.)
22          Facebook has moved to dismiss Plaintiffs’ fraud claim, but it does not target the new scienter
23   allegations. Instead, Facebook questions whether Plaintiffs have adequately alleged reliance — even
24   though Plaintiffs’ reliance allegations have not changed. In fact, Judge Henderson addressed the
25   adequacy of Plaintiffs’ reliance allegations back in July of 2017, in response to Facebook’s first
26   motion to dismiss. After Plaintiffs revised their allegations to comply with Judge Henderson’s
27   ruling, Facebook dropped its reliance argument, focusing instead on other issues in its next two
28   motions to dismiss. By re-raising the issue of reliance now, in its fourth motion to dismiss,
                                                         1
          PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                         Case No. 4:16-cv-06232-JSW
           Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 3 of 13



 1   Facebook has violated Rule 12(g)(2), which prohibits parties from moving to dismiss on grounds
 2   that could have been raised in prior motions. Facebook’s motion should be denied on that ground
 3   alone. The Court should not have to expend resources assessing reliance allegations that have not
 4   changed over the span of multiple complaints.
 5           Even if the Court reaches the merits of Facebook’s argument, the Court should reject it
 6   because Plaintiffs allege ample facts that demonstrate their reliance on Facebook’s erroneous
 7   metrics. The complaint explains why these metrics are so important to advertisers like Plaintiffs:
 8   advertisers place greater value on video advertisements that are viewed longer because they are more
 9   likely to be remembered and more likely to sway purchasing decisions. (See Consol. Am. Compl.
10   [ECF No. 34], ¶¶ 18-21, 35-39.) Plaintiffs also explain that they personally viewed the metrics,
11   found them to be important, and then relied on them in purchasing more video advertising than they
12   otherwise would have. (See 2nd Am. Compl. [ECF No. 70], ¶¶ 49-50; 3rd Am. Compl. [ECF No.
13   97], ¶¶ 69-70.) These allegations satisfy California’s reliance requirement, just as they did in
14   Plaintiffs’ second and third amended complaints. Facebook’s motion should accordingly be denied.
15   II.     BACKGROUND
16           A.     Facebook inflated key metrics used to assess the effectiveness of video ads.
17           In September 2016, the Wall Street Journal reported that for roughly two years, Facebook
18   overstated the average time its users spent watching paid video ads. (4th Am. Compl., ¶ 1.) The
19   error inflated the viewership metrics by some 150 to 900%. (Id., ¶¶ 4, 31-34, 66.) In one typical
20   example, users had been watching an ad for 2 seconds on average, but Facebook’s metrics reported
21   that the average was actually a whopping 17.5 seconds. (Id., ¶ 66.)
22           Facebook has tried to minimize the import of its error, saying that the affected metrics —
23   “Average Duration of Video Viewed” and “Average Percentage of Video Viewed” — were only two
24   of many and did not affect how much advertisers were billed. (Mot. at 2.) But in fact, the metrics
25   provide crucial information used to decide whether to continue running an ad campaign, how much
26   money to allocate to the campaign, and whether to run future campaigns on Facebook or another
27   platform. (4th Am. Compl., ¶¶ 20, 22-23.)
28
                                               2
            PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                  Case No. 4:16-cv-06232-JSW
         Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 4 of 13



 1            Research shows that the longer people watch a video advertisement, the greater the ad’s
 2   influence. (Id., ¶¶ 23, 37.) Increasing viewership retention from 3 seconds to 10 seconds, for
 3   example, leads to a 57% increase in ad recall, a 103% increase in brand awareness, and a 64%
 4   increase in purchase intent. (Id., ¶ 23.) Advertisers accordingly place higher values on video
 5   advertisements with longer average view times. (Id.) They are more likely to continue running ads
 6   with longer average view times and are more likely to terminate ads with shorter average view times;
 7   they are willing to pay more and devote more of their advertising budget for ads with longer average
 8   view times; and they are more likely to advertise on platforms that can deliver longer average view
 9   times.
10            Facebook’s exaggerated metrics thus created the impression for advertisers that video ads
11   placed on Facebook were performing much better than they really were. (Id., ¶ 35.) The metrics
12   suggested that advertisers’ target audiences were watching significant portions of the video ads, even
13   though Facebook users were barely watching them at all. (Id., ¶¶ 36, 39.) As a result, advertisers
14   like Plaintiffs were induced to continue paying for campaigns they otherwise would have terminated
15   and to purchase additional video advertising on Facebook’s platform. (Id., ¶ 39.) They also were
16   willing to pay more for Facebook advertising, believing the platform offered better viewer
17   engagement than it actually did, and allocated more of their advertising budget to Facebook video
18   ads as a result. (Id., ¶ 40.)
19            B.     Facebook challenges Plaintiffs’ reliance allegations.
20            In response to Plaintiffs’ initial complaint, Facebook moved to dismiss on the same grounds
21   it gives for this motion: it said Plaintiffs had failed to adequately allege they relied on Facebook’s
22   inflated metrics. (4/10/17 Mot. [ECF No. 46] at 1, 2, 4, 6-9.) As Facebook put it, Plaintiffs had
23   alleged they “suffered injury by spending more money—either by continuing existing video-ad
24   campaigns or starting new ones — because of what the erroneous Average Duration Metrics told
25   them about their existing ad campaigns.” (Mot. at 8 (emphasis in original).) But Facebook argued
26   that Plaintiffs’ theory of causation would only work “if each Plaintiff actually saw an erroneous
27   Average Duration Metric and because of that metric decided to spend more money on Facebook
28   video ads.” (Id. (emphasis in original).) Plaintiffs had not specifically alleged they saw the
                                                         3
           PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                         Case No. 4:16-cv-06232-JSW
         Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 5 of 13



 1   erroneous metrics and spent more money as a result, and so Facebook argued that dismissal was
 2   required. (Id. at 2, 8.)
 3           Judge Henderson agreed with Facebook. He found that Plaintiffs were required to “satisfy
 4   the actual-reliance requirement, which means the plaintiff must allege that he or she saw the specific
 5   misrepresentation at issue and actually relied on it.” (7/14/17 Order [ECF No. 65] at 8.) The Court
 6   noted that during oral argument, Plaintiffs had represented the complaint could be amended to cure
 7   that deficiency, and in all other respects the Court found that Plaintiffs had satisfied Rule 9(b)’s
 8   heightened pleading standard. (Id. at 9-10.)
 9           C.      Plaintiffs amend their reliance allegations and Facebook drops its challenge.
10           Following the June 2017 hearing on Facebook’s motion to dismiss, Plaintiffs amended their
11   reliance allegations to meet the standard set forth in the Court’s order. (2nd Am. Compl., [ECF No.
12   70], ¶¶ 40-56.) Each of the named plaintiffs alleged that after placing their first video ads on
13   Facebook, they started viewing the “Average Duration of Video Viewed” and “Average % of Video
14   Viewed” metrics. (Id., ¶¶ 43, 49, 55.) They also alleged that “[t]he inflated ‘Average Duration of
15   Video Viewed’ and ‘Average % of Video Viewed’ metrics were material to [them] and [they] relied
16   on the metrics, purchasing more video advertising services from Facebook than [they] otherwise
17   would have.” (Id., ¶¶ 44, 50, 56.)
18           After Plaintiffs added those allegations, Facebook dropped its challenge to reliance. It
19   moved to dismiss twice more, but neither time on the grounds that Plaintiffs had not adequately
20   alleged their reliance on its inflated metrics. (See ECF Nos. 79, 110.) After the Court ruled on the
21   last of these motions, Facebook answered the Third Amended Complaint. (ECF No. 137.)
22
             D.      Plaintiffs’ Fourth Amended Complaint includes the same reliance allegations
23                   as the previous two complaints.

24           Plaintiffs recently filed a Fourth Amended Complaint to add a claim for fraud and a request

25   for punitive damages. The new substantive allegations pertain to Facebook’s scienter — what

26   Facebook knew, when it knew it, and whether its metrics were intentionally or recklessly
27   misreported to advertisers. (4th Am. Compl., ¶¶ 1-7, 57-69.) Facebook had publicly professed that

28   its inflated metrics were the result of a good-faith mistake, and that as soon as it discovered the error,
                                                          4
            PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                           Case No. 4:16-cv-06232-JSW
         Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 6 of 13



 1   it fixed it. (Id., ¶¶ 2, 69.) Through discovery, however, Plaintiffs learned that Facebook engineers
 2   knew the company was using the wrong denominator to calculate average viewership, and that
 3   Facebook took no action for over a year, even as advertisers reported aberrant results caused by
 4   Facebook’s faulty formula. (Id., ¶¶ 3, 58-59.) Based on these newly discovered facts, Plaintiffs
 5   alleged that Facebook either knew that it was reporting drastically inflated metrics or, at a minimum,
 6   acted with reckless disregard for the truth. (Id., ¶ 115.) In other words, Facebook did not just violate
 7   California’s Unfair Competition Law (UCL) and implied contractual obligations by disseminating
 8   false and deceptive numbers to its advertising customers — as Plaintiffs had alleged in their prior
 9   pleadings. Facebook also acted with scienter and thus was guilty of common law fraud and could be
10   required to pay punitive damages to the class. (Id., ¶ 7.)
11          In moving to dismiss Plaintiffs’ Fourth Amended Complaint, Facebook does not contest the
12   adequacy of the new scienter allegations. Instead, it claims that Plaintiffs have not adequately
13   alleged they relied on Facebook’s inflated metrics — an issue that was already litigated and resolved
14   with regard to Plaintiffs’ UCL claim. (See Sections II.B-C, supra.) The allegations that Facebook’s
15   inflated metrics were material and caused advertisers, including Plaintiffs, to spend more money on
16   Facebook advertising, have remained unchanged since the Second Amended Complaint. (Compare
17   4th Am. Compl., ¶¶ 20-23, 37-41, with 2nd Am. Compl., ¶¶ 16-19, 33-37.) The allegations specific
18   to Plaintiff LLE One, which indicate that LLE One saw the inflated metrics, considered them
19   material, and purchased more Facebook advertising as a result, have likewise remained unchanged
20   since the Second Amended Complaint. (Compare 4th Am. Compl., ¶¶ 70-75, with 2nd Am. Compl.,
21   ¶¶ 46-51.) And similar allegations for Plaintiff Jonathan Murdough have remained unchanged since
22   the Third Amended Complaint, when Mr. Murdough first appeared as a named plaintiff and
23   proposed class representative. (Compare 4th Am. Compl., ¶¶ 76-82, with 3rd Am. Compl., ¶¶ 65-
24   71.) The new fraud cause of action added only a statement of ultimate fact, reiterating that Plaintiffs
25   relied on the inflated metrics and purchased more video advertising as a result. (4th Am. Compl., ¶
26   117.) But neither the substance of that ultimate fact nor the more detailed allegations upon which it
27   is based are new.
28
                                              5
           PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                 Case No. 4:16-cv-06232-JSW
            Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 7 of 13



 1   III.     ARGUMENT
 2
              A.     Facebook’s motion is barred by Rule 12(g)(2) because it relies on an argument
 3                   that could have been raised in prior motions.

 4            Rule 12(g)(2) prohibits a party from filing a motion to dismiss that raises “a defense or
 5   objection that was available to the party but omitted from [an] earlier motion.” That is exactly what
 6   Facebook is doing here. It challenged Plaintiffs’ reliance allegations through its initial motion to
 7   dismiss, obtained a ruling, and then dropped the argument after Plaintiffs amended their complaint to
 8   comply with that ruling. (See Sections II.B-C, supra.) If Facebook believed Plaintiffs’ reliance
 9   allegations were still insufficient, it should have raised the issue when it moved to dismiss Plaintiffs’
10   Second Amended Complaint — when the issue could have been decided in conjunction with other
11   pleading issues then before the Court. It chose not to do so and should not be permitted to revisit the
12   issue now. See Northstar Fin. Advisors Inc. v. Schwab Investments, 135 F. Supp. 3d 1059, 1071
13   (N.D. Cal. 2015) (“Defendants may not re-assert in a successive motion to dismiss arguments that
14   Defendants abandoned in a prior motion to dismiss”), aff’d in part, rev’d in part on other
15   grounds, 904 F.3d 821 (9th Cir. 2018); Herron v. Best Buy Stores, LP, No. 12-CV-02103, 2013 WL
16   4432019, at *3-4 (E.D. Cal. Aug. 16, 2013) (denying motion where defendant failed to raise issue of
17   plaintiff’s exposure to or reliance on representations in prior motion).
18            Facebook may argue that Plaintiffs’ claim for fraud is new to the Fourth Amended Complaint
19   so it should be permitted to challenge that claim through a fourth motion to dismiss. That would be
20   true if Facebook were contesting the adequacy of Plaintiffs’ scienter allegations, or some other
21   aspect of the fraud claim that was introduced for the first time in the Fourth Amended Complaint.
22   But Plaintiffs’ reliance allegations are not new. (See Section II.D, supra.) Plaintiffs have always
23   alleged a claim for violation of the UCL’s fraudulent prong, and that claim imposes the same
24   reliance requirement on named plaintiffs as common-law fraud. In re Tobacco II Cases, 46 Cal. 4th
25   298, 326-28 (2009) (deriving the reliance standard for the UCL’s fraudulent prong from common
26   law fraud cases). This is therefore not Facebook’s first opportunity to challenge Plaintiffs’ reliance
27   allegations, and Facebook should be prohibited from using new scienter allegations as an excuse to
28   resurrect old reliance arguments. See Bush v. Liberty Life Assurance Co. of Boston, 130 F. Supp. 3d
                                                       6
           PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                         Case No. 4:16-cv-06232-JSW
         Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 8 of 13



 1   1320, 1326 (N.D. Cal. 2015) (denying motion pursuant to Rule 12(g)(2) where the grounds for
 2   dismissing a new claim could have been raised with respect to an existing claim).
 3          Facebook may also argue that the Court can exercise its discretion to consider Facebook’s
 4   renewed reliance argument, even though Rule 12(g)(2) is framed in mandatory terms — a party
 5   “must not” raise an objection that could have been raised through a prior motion. See In re Apple
 6   Iphone Antitrust Litig., 846 F.3d 313, 319 (9th Cir. 2017), cert. granted on another issue, 138 S. Ct.
 7   2647 (2018). When courts have exercised that discretion, however, it is generally because to do so
 8   was “in the interests of judicial economy.” Id. (quoting Banko v. Apple, Inc., No. 13–02977, 2013
 9   WL 6623913, at *2 (N.D. Cal. Dec. 16, 2013)). But here the issue of reliance has already been
10   addressed in response to Facebook’s first motion to dismiss. Under the circumstances of this case —
11   where Facebook raised reliance arguments, then dropped them, and now are seeking to raise them
12   again — judicial economy would not be served by evaluating Facebook’s renewed reliance
13   arguments. Discovery is now well-underway; class certification is nearing; and Plaintiffs’ first two
14   claims, including their UCL fraud claim, are past the pleading stage. Re-opening the issue of
15   reliance now would not further the interests of judicial efficiency.
16          The Court should instead deny Facebook’s motion under Rule 12(g)(2). See Bush, 130 F.
17   Supp. 3d at 1326 (declining “in light of the procedural history of this case,” to exercise its discretion
18   to ignore Rule 12(g)(2) and consider defendant’s arguments); In re Packaged Seafood Prod.
19   Antitrust Litig., 277 F. Supp. 3d 1167, 1174 (S.D. Cal. 2017) (“in a case as broad as this, where there
20   are many claims and many potential arguments to be made, to refuse to enforce Rule 12(g)(2)’s clear
21   command on such a foundational argument as the one Defendants here urge … would set a
22   dangerous precedent regarding the ability to continually hamstring a plaintiff with wave after wave
23   of motions to dismiss”).
24          B.      Plaintiffs have adequately pled reliance since the Second Amended Complaint.
25          If the Court elects to consider Facebook’s arguments, a review of the Fourth Amended
26   Complaint will confirm that Plaintiffs adequately allege they relied on Facebook’s inflated metrics.
27   As Judge Henderson observed in his order on Facebook’s first motion to dismiss, to satisfy the
28   reliance requirement, the plaintiff must allege that it “saw the specific misrepresentation at issue and
                                                          7
           PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                          Case No. 4:16-cv-06232-JSW
         Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 9 of 13



 1   actually relied on it.” (7/14/17 Order at 8.) Other cases are in accord. See, e.g., Brickman v. Fitbit,
 2   Inc., No. 15-CV-02077, 2016 WL 3844327, at *2 (N.D. Cal. July 15, 2016) (finding Rule 9(b)
 3   satisfied with “allege[d] pre-purchase notice and reliance on [defendant’s] statements”); Samet v.
 4   Procter & Gamble Co., No. 5:12-CV-01891-PSG, 2013 WL 6491143, at *4 (N.D. Cal. Dec. 10,
 5   2013) (finding plaintiffs’ allegations “sufficient” where plaintiffs alleged they “read the front of the
 6   package” and “relied on that representation”).
 7          Plaintiffs’ allegations meet that standard. Each of the two named plaintiffs allege (i) that
 8   they viewed the two metrics alleged to be misleading, (ii) that those metrics were material to them,
 9   and (iii) that they relied on those metrics in purchasing more Facebook video advertising than they
10   otherwise would have. (4th Am. Compl., ¶¶ 73-74, 80-81.) Elsewhere in the complaint, Plaintiffs
11   also allege that Facebook’s inflated metrics induced them to purchase video advertising because they
12   believed users were watching their videos longer than they really were, and they confirmed they
13   would not have spent as much on Facebook’s video advertising if Facebook had disseminated
14   accurate metrics. (Id., ¶¶ 39-40, 101, 117.)
15          In addition, Plaintiffs have alleged why the average viewership metrics that Facebook falsely
16   reported are considered material by advertisers like Plaintiffs. They allege that real-time analytics
17   are one of the major reasons that advertisers choose to advertise through online platforms like
18   Facebook, as they allow advertisers to make informed decisions about how their marketing budgets
19   are allocated and to adjust that allocation on a monthly, weekly, or daily basis. (Id., ¶ 20.) Of the
20   online analytics that video advertisers like Plaintiffs follow, those that measure average view length
21   are particularly important. (Id., ¶ 23.) They indicate whether a given video advertisement is actually
22   capturing the target audience’s attention, or whether most users are simply scrolling past the ad and
23   barely watching. (Id., ¶¶ 23, 36.) The longer potential customers watch a video ad, the more likely
24   the ad is to influence their behavior in the future—which is ultimately what advertisers care most
25   about. (Id., ¶¶ 23, 37.) For example, one study found that increasing viewer retention from 3
26   seconds to 10 seconds resulted in a 57% increase in ad recall, 103% increase in brand awareness,
27   and 64% increase in purchase intent. (Id., ¶ 23.) Advertisers thus value average viewership metrics
28
                                              8
           PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                 Case No. 4:16-cv-06232-JSW
        Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 10 of 13



 1   as an important indicator of their advertising’s effectiveness and use those metrics when deciding
 2   how to allocate their marketing budget. (Id., ¶¶ 20, 23, 37, 39-40.)
 3          These materiality allegations are significant because, under California law, “a presumption,
 4   or at least an inference, of reliance arises wherever there is a showing that a misrepresentation was
 5   material.” Engalla v. Permanente Med. Grp., Inc., 15 Cal. 4th 951, 976-77 (1997). To adequately
 6   plead reliance, Plaintiffs therefore “need only make a showing that the misrepresentations were
 7   material, and that therefore a reasonable trier of fact could infer reliance from the
 8   misrepresentations.” Id. Plaintiffs have done so—not only by alleging the vital role that average
 9   viewership metrics play in the allocation of marketing dollars, but by illustrating the dramatic impact
10   that Facebook’s miscalculation had on the numbers it reported. (See, 4th Am. Compl., ¶¶ 34-36, 66.)
11
            C.      Unlike here, in the cases Facebook relies upon, the plaintiffs never saw
12                  misleading representations.
13          Facebook argues that Plaintiffs’ reliance allegations are conclusory and likens them to two
14   cases in this district that found other reliance allegations lacking: Baltazar v. Apple, Inc., No. CV-10-
15   3231, 2011 WL 588209, at *3 (N.D. Cal. Feb. 10, 2011), and McKinney v. Google, Inc., No. 5:10-
16   CV-01177, 2011 WL 3862120, at *1-2 (N.D. Cal. Aug. 30, 2011). Facebook is only able to make
17   this argument by ignoring all of the reliance allegations discussed in the previous section. It focuses
18   only on the statement of ultimate fact included in Plaintiffs’ third cause of action (4th Am. Compl., ¶
19   117), and ignores the numerous other allegations that support that statement (id., ¶¶ 20-23, 34-41,
20   70-82; see also ¶ 113.)
21          In Baltazar and McKinney, the plaintiffs could not allege a plausible connection between
22   their purchase of the defendants’ product and any actionable misrepresentations—either because
23   they hadn’t seen the defendants’ statements or because the statements they did see were not actually
24   deceptive. For instance, the Baltazar plaintiffs complained that Apple’s first iPad overheats when
25   used outdoors, even within the “acceptable ambient temperature,” as that term was defined in the
26   product specifications. Baltazar, 2011 WL 588209 at *1. But none of the plaintiffs could allege
27   they actually saw those product specifications. Id. at *3. And what the plaintiffs did see—a
28   commercial showing people using the iPad outdoors—was not deceptive because it did not suggest
                                                    9
         PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                      Case No. 4:16-cv-06232-JSW
           Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 11 of 13



 1   the iPads would operate in direct sunlight for prolonged periods and so could not form a basis for
 2   justifiable reliance. Id., 2011 WL 3795013, at *5 (Aug. 26, 2011) (2nd dismissal); 2011 WL
 3   6747884, at *4 (Dec. 22, 2011) (3rd dismissal). The McKinney plaintiff likewise could not connect
 4   her claimed injury with any conduct by the defendants. She complained that her Nexus One mobile
 5   phone failed to maintain consistent 3G connectivity, but she could not identify any representation
 6   that even mentioned 3G connectivity. McKinney, 2011 WL 3862120 at *5.
 7           Plaintiffs’ reliance allegations do not suffer from those infirmities. The Baltazar plaintiffs
 8   could not allege they saw Apple’s product specifications and the McKinney plaintiff could not allege
 9   she saw a representation regarding 3G connectivity, but Plaintiffs do allege they saw the Average
10   Duration of Video Viewed and Average % of Video Viewed metrics. (4th Am. Compl., ¶¶ 73, 78,
11   80.) Likewise, whereas the Baltazar plaintiffs could not show that the commercial they did see was
12   false, there is no dispute that Facebook’s metrics were wrong. (Id., ¶¶ 29-30; Def. Mem. at 1.)
13   Moreover, Plaintiffs have alleged why the metrics were wrong and why it mattered to advertisers
14   like Plaintiffs, who use Facebook’s average viewership metrics to evaluate their advertisings’ impact
15   and to decide how to allocate their marketing dollars. (4th Am. Compl., ¶¶ 20-23, 31-41.)
16   Plaintiffs’ allegations are thus far more robust than those in Baltazar or McKinney, and offer more
17   than enough detail to substantiate a plausible connection between Facebook’s false metrics and
18   Plaintiffs’ expenditures on Facebook video advertising.
19   IV.     CONCLUSION
20           Plaintiffs respectfully request that the Court deny Facebook’s motion to dismiss their fraud
21   claim, both because Facebook failed to raise its reliance argument in two prior motions to dismiss
22   and because Plaintiffs have properly alleged that they saw and relied upon the inflated viewership
23   metrics at issue in this case.
24

25   DATED: November 2, 2018                       Respectfully submitted,
26
                                                   By: /s/ David Stein
27
                                          Eric Gibbs
28                                        Dylan Hughes
                                               10
            PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                                  Case No. 4:16-cv-06232-JSW
     Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 12 of 13



 1                                   David Stein
                                     Aaron Blumenthal
 2                                   GIBBS LAW GROUP LLP
 3                                   505 14th Street, Suite 1110
                                     Oakland, CA 94612
 4                                   Telephone: (510) 350-9700
                                     Facsimile: (510) 350-9701
 5                                   ehg@classlawgroup.com
                                     dsh@classlawgroup.com
 6
                                     ds@classlawgroup.com
 7                                   ab@classlawgroup.com

 8                                   Andrew N. Friedman
                                     Geoffrey Graber
 9                                   Eric Kafka
                                     COHEN MILSTEIN SELLERS & TOLL PLLC
10
                                     1100 New York Ave. NW, Fifth Floor
11                                   Washington, DC 20005
                                     Telephone: (202) 408-4600
12                                   Facsimile: (202) 408-4699
                                     afriedman@cohenmilstein.com
13                                   ggraber@cohenmilstein.com
                                     ekafka@cohenmilstein.com
14

15                                   Michael Eisenkraft
                                     COHEN MILSTEIN SELLERS & TOLL PLLC
16                                   88 Pine Street, 14th Floor
                                     New York, NY 10005
17                                   Telephone: (212) 838-7797
18                                   Facsimile: (212) 838-7745
                                     meisenkraft@cohenmilstein.com
19
                                     Robert T. Eglet
20                                   Robert M. Adams
                                     Erica D. Entsminger
21                                   Artemus W. Ham
22                                   EGLET PRINCE
                                     400 South Seventh Street, Suite 400
23                                   Las Vegs, NV 89101
                                     Telephone: (702) 450-5400
24                                   Facsimile: (702) 450-5451
                                     eservice@egletlaw.com
25

26                                   Aisha Christian
                                     129 West 27th Street, 11th Floor
27                                   New York, NY 10001
                                     Telephone: (646) 285-2029
28
                                         11
      PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                            Case No. 4:16-cv-06232-JSW
     Case 4:16-cv-06232-JSW Document 170 Filed 11/02/18 Page 13 of 13



 1                                   Charles Reichmann (SBN 206699)
                                     LAW OFFICES OF CHARLES REICHMANN
 2                                   16 Yale Circle
 3                                   Kensington, CA 94708-1015
                                     Telephone: (415) 373-8849
 4                                   charles.reichmann@gmail.com

 5                                   Joseph A. Motta (SBN 133531)
                                     RUEB & MOTTA
 6
                                     1401 Willow Pass Road, Suite 880
 7                                   Concord, CA 94520
                                     Telephone: (925) 602-3400
 8                                   Facsimile: (925) 602-0622
                                     joe@rmmprolaw.com
 9
                                     Counsel for Plaintiffs and Proposed Class
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                         12
      PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS THIRD CAUSE OF ACTION
                            Case No. 4:16-cv-06232-JSW
